DETAILED ACTION
Response to Amendment
	In response to amendment filed on 6/9/2021, claims 6- 7 and 12- 14 are cancelled. Claims 1, 4, 11 and 15 are amended. Claims 1- 5, 8-11 and 15- 16 are pending for examinations.
Allowable Subject Matter
Claims 1- 5, 8- 11 and 15- 16 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of the record shows the combination of the structure elements claimed, particularly about starting the data inactivity timer based on the configuration of the data inactivity timer; and based on the data inactivity timer being expired, configuring the release cause for leaving connected state based on the information regarding the release cause received from the BS, wherein, based on the information regarding the release cause representing the other, the release cause is configured by the UE to the other, and the release cause configured to the other prevents the UE from initiating a random access procedure, and wherein, based on the information regarding the release cause representing the RRC connection failure, the release cause is configured by the UE to the RRC connection failure, and the random access procedure of the UE is initiated by the release cause configured to the RRC connection failure.
Above taken with other limitations of the claim and dependent claims is consider novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970.  The examiner can normally be reached on 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468